COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Karen Lorena Lozano v. The State of Texas

Appellate case number: 01-16-00083-CR

Trial court case number: 2006270

Trial court:             County Criminal Court at Law No. 6 of Harris County

        The complete record has been filed in the above-referenced appeal.1 Appellant has
not filed a brief. On December 9, 2016, the Clerk of the Court notified appellant that a
brief had not yet been filed and required a response within 10 days. See TEX. R. APP. P.
38.8(b)(2). Appellant did not respond.

       We therefore abate the appeal and remand for the trial court to immediately conduct
a hearing at which a representative of the Harris County District Attorney’s Office and
appellant shall be present. TEX. R. APP. 38.8(b)(2). If appellant is incarcerated, at the trial
court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.2




1      On November 3, 2016, we notified appellant that because she had not paid or made
       arrangements to pay for the reporter’s record, we would consider and decide those
       issues or points that do not require a reporter’s record.

2      Any such teleconference must use a closed-circuit video teleconferencing system
       that provides for a simultaneous compressed full motion video and interactive
       communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and
       his counsel shall be able to communicate privately without being recorded or heard
       by the trial court or the attorney representing the State.
       The trial court is directed to:

       (1) determine whether appellant wishes to prosecute the appeal;
       (2) if appellant does wish to prosecute the appeal, determine whether appellant is
           indigent, and:
              a. if appellant is now indigent, appoint substitute appellate counsel at no
                 expense to appellant;
              b. if appellant is not indigent, admonish appellant of the dangers and
                 disadvantages of self-representation, and:
                      i. determine whether appellant is knowingly and intelligently
                         waiving his right to counsel and, if so, obtain a written waiver of
                         the right to counsel and set a date certain when appellant’s brief is
                         due, regardless of whether this Court has yet reinstated the appeal
                         and no later than 30 days from the date of the hearing; or,
                     ii. if appellant does not wish to proceed pro se, provide a deadline by
                         which appellant must hire an attorney;
       (3) make any other findings and recommendations the trial court deems
           appropriate; and
       (4) enter written findings of fact, conclusions of law, and recommendations as to
           these issues.

See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2), (p) (West Supp.
2016); TEX. R. APP. P. 38.8(b); Ward v. State, 740 S.W.2d 794, 798 (Tex. Crim. App.
1987); Lopez v. State, 486 S.W.2d 559, 560 (Tex. Crim. App. 1972); Fowler v. State, 874
S.W.2d 112, 114 (Tex. App.—Austin 1994, order, pet. ref’d).

        The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 25 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 25 days of the date of this order. If the hearing is
conducted by video teleconference, a certified video recording of the hearing shall also be
filed in this Court within 25 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of
this Court of such date.

       It is so ORDERED.
Judge’s signature:/s/ Chief Justice Sherry Radack
                  Acting individually
Date: January 19, 2017